Judgment unanimously affirmed. Memorandum: Contrary to the contention of defendant, County Court properly denied his suppression motion. The court properly determined that the undercover officer’s viewing of defendant’s photograph approximately 10 *876minutes after the drug transaction constituted a confirmatory identification (see, People v Johnson, 213 AD2d 1067, lv denied 85 NY2d 939; see also, People v Wharton, 74 NY2d 921, 922-923). The bargained-for sentence is neither unduly harsh nor severe. (Appeal from Judgment of Wayne County Court, Parent!, J. — Criminal Possession Controlled Substance, 3rd Degree.) Present — Pine, J. P., Wisner, Hurlbutt and Kehoe, JJ.